Citation Nr: 1739233	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  16-04 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to reimbursement or payment of costs of private medical expenses incurred at Cape Coral Hospital in Cape Coral, Florida, from November 26, 2014 to December 3, 2014.

(The issue of entitlement to service connection for a kidney disorder (claimed as kidney dysfunction) is the subject of a separate Board decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1954 to November 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 decision letter issued by the VA Medical Center (VAMC) in Bay Pines, Florida.  By that decision, the VAMC denied the payment or reimbursement of private medical expenses incurred at Cape Coral Hospital in Cape Coral, Florida, from November 23, 2014, to December 3, 2014.  The Veteran appealed this decision to the Board. 

In a November 2015 Statement of the Case (SOC), the RO determined that payment or reimbursement for medical expenses incurred from the above private facility from November 23, 2014 through November 25, 2014, was warranted.  The denial of reimbursement for the period from November 26, 2014 to December 3, 2014 remains on appeal.

In February 2017, the Veteran and his spouse testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.

This appeal was previously before the Board in April 2016.  The Board remanded the claim for additional development.  The matter is once again before the Board for appellate consideration of the issue on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The Veteran received emergency services at Cape Coral Hospital, in Cape Coral Florida, from November 23, 2014 to December 3, 2014, for a nonservice-connected disability.

2.  The treatment at Cape Coral Hospital was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; an attempt to use a VA or other Federal facility or provider was not considered reasonable by the Veteran (a prudent layperson)

3.  The record evidence indicates that the Veteran's coverage under Medicaid paid eighty percent of the costs of his private medical expenses incurred at Cape Coral Hospital, from November 23, 2014, to December 3, 2014, and that he is liable for the twenty percent of the costs that remains.


CONCLUSION OF LAW

As a matter of law, the criteria for establishing entitlement to reimbursement or payment for that part of private medical expenses, incurred at Cape Coral Hospital from November 26, 2014, to December 3, 2014, to which the Veteran remains liable pay, are met.  38 U.S.C.A.  §§ 1703, 1712, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.55, 17.93, 17.120, 17.161 (2016); Stabb v. McDonald, 28 Vet. App. 50 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is cognizant of VA's duties to notify and assist a claimant at the time that he files a claim for benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  However, those duties do not apply to claims that fall within the parameters of 38 U.S.C.A Chapter 17. 38 C.F.R. §§ 17.123 -17.132 (2016); Barger v. Principi, 16 Vet. App. 132 (2002); and Manning v. Principi, 16 Vet. App. 534 (2002).

Notwithstanding the inapplicability of the notice and development provisions, the Board finds that VA effectively explained to the Veteran the basis for denial of payment or reimbursement for private medical expenses.  Moreover, the Veteran has been provided the opportunity to submit written statements and related evidence in support of his medical reimbursement claims.  Additionally, the Veteran and his spouse participated in a hearing before the undersigned in February 2017 and a transcript of that hearing has been associated with the record.

In light of the foregoing, the Board finds that VA has satisfied any duties to notify and assist the Veteran in the development of his claim.

When VA facilities are not capable of furnishing required care or services, VA may contract with non-VA facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies that pose a serious threat to the life or health of a Veteran receiving medical services in a VA facility, until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  38 U.S.C.A § 1703 (a)(3) (West 2014); 38 C.F.R. § 17.52 (2016).

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance. 38 C.F.R. § 17.54 (2016); Malone v. Gober, 10 Vet. App. 539 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission. 38 C.F.R. § 17.54 (2016).  The Veteran does not contend, and the evidence does not otherwise suggest, that his non-VA medical care was authorized in advance.

When VA facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing the care or services required, VA may contract with non-VA facilities in order to furnish hospital or medical care in certain situations and for particular Veterans. 38 U.S.C.A. § 1703 (West 2014); 38 C.F.R. § 17.52 (2016).  However, payment shall be made only for those services authorized by VA. 38 C.F.R. § 17.55 (f) (2016).

Nevertheless, VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities when:

(a) Care or services not previously authorized were rendered to a veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that a prudent layperson would reasonably expect that delay would have been hazardous to life or health; and

(c) VA or other federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728 (a) (West 2014); 38 C.F.R. § 17.120 (2016).

All three statutory requirements must be met before the reimbursement (or payment) may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

With regard to the non-VA treatment provided between November 23, 2104 and December 3, 2014, the Veteran did not receive medical care for an adjudicated service-connected disability or for a nonservice-connected disability associated with or aggravated by a service-connected disability.  He received treatment for a urinary tract infection, possible left pyelonephritis, and mild to moderate hydronephrosis bilaterally.  Further, the Veteran is not totally and permanently disabled.  A November 20, 2014 note from the Lee County CBOC indicates that the Veteran was at Coral Trace Assisted Living Facility for rehabilitation.  It is not clear from the record whether aforementioned rehabilitation was prescribed and approved by VA.  Thus, payment or reimbursement of medical expenses pursuant to 38 U.S.C.A. § 1728 (a) must be denied because the first statutory requirement is not met. Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Nevertheless, the Board has also considered whether payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities is authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under those statutory and regulatory provisions, the Veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

See 38 C.F.R. § 17.1002 (a)-(h).

Under the statute, in order to be entitled to payment or reimbursement for medical expenses incurred, all of the listed requirements must be met; therefore, the claim must be denied if there is a failure to satisfy any single criterion.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).

The Board would note that in April 2016, the United States Court of Appeals for Veterans Claims (Court) invalidated and set aside 38 C.F.R. § 17.1002(f) to the extent that the regulation acts as a bar to reimbursement in cases where a Veteran has only partial coverage under a health plan.  See Staab v. McDonald, 28 Vet. App. At 55.  Accordingly, in cases where an appellant seeking reimbursement or payment had partial coverage, such as private insurance or Medicare for the medical care at issue, VA reimbursement or payment is not precluded as a matter of law. 

A review of the record indicates that the Veteran satisfies the requisite criterion set forth above, and thus reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 is granted. See 38 U.S.C.A. § 1725 (b); 38 C.F.R. § 17.1002 (c). Specifically, the record reflects that the Veteran was admitted to Cape Coral Hospital between November 1, 2014 and November 12, 2014, prior to the timeframe at issue in this case. During that hospitalization, the Veteran was treated for diarrhea, weakness, urinary retention, a fib, BPH, HTN, urinary tract infection, bacterial conjunctivitis, and hypothyroidism. The Veteran's wife was counselled to bring him back for any evidence of hematuria, abdominal pain, worsening edema or pain. 

On November 23, 2014, the Veteran was admitted to Cape Coral Hospital with fever, malaise, weakness and inability to eat, as well as back pain. Imaging studies to include a CT scan of the Veteran's abdomen and pelvis revealed asymmetric inflammatory changes involving the left kidney with gas seen in the bladder which correlated to urinary tract infection/pyelonephritis. He was further observed to have mild to moderate hydronephrosis and hydroureter bilaterally as well as an enlarged prostate gland with mass effect on the posterior bladder. (See November 23, 2014 Cape Coral Hospital Medical Records.)

At his February 2017 Board hearing, the Veteran's wife testified that the Veteran had passed out and was unconscious when she brought him to the emergency room at Cape Coral Hospital. She further testified that the Bay Pines VA Hospital was approximately two and a half hours away. The Veteran's wife indicated that she attempted to contact the Bay Pines Hospital to have her husband transferred there but was told that there were no beds available and he would have to wait. (See February 2017 Hearing Transcript). A November 26, 2014 record from a registered nurse, H.M., at Cape Coral Hospital indicates that she spoke to an individual named Donna at Bay Pines who stated that Bay Pines had declined the patient (the Veteran). No specific reason was provided for this denial. 

As mentioned above, VA paid for the Veteran's first three days at Cape Coral Hospital, from November 23, 2014 to November 25, 2014. In an October 14, 2015 letter from the Bay Pines VA Medical Center, the Veteran was informed that his claim for VA reimbursement for the remaining days at Cape Coral Hospital was disapproved because dates of service were rendered after the point of stabilization at which time the Veteran could have been safely transferred to a VA facility for ongoing care. 

In his December 2015 Substantive Appeal, the Veteran has stated that on November 25, 2014 he was still unable to get out of bed, was completely "out of it," and was under constant monitoring by hospital staff. The Veteran's wife testified that following the denial of transportation and a bed at Bay Pines that she had nowhere else to take the Veteran. She further asserted that doctors at Cape Coral Hospital did not recommend that the Veteran be discharged on November 25, 2014.  

The Board has no reason to doubt the sincerity of the Veteran and his wife that they believed his condition at the time was hazardous to his health. As mentioned above, the Veteran had already been admitted to the hospital approximately a week before the time period in question and was unconscious upon arriving at the emergency room on November 23, 2014 according to his wife. Hence, it was reasonable for the Veteran to have expected that a delay in seeking immediate medical attention would have been hazardous to his health. See 38 C.F.R. § 17.1002 (b). The fact that VA has already paid for the Veteran's first three days in the emergency room supports this point. Moreover, the Board finds that given the Veteran's age and condition, it was reasonable for the Veteran, a prudent layperson, to assume that driving the extra distance (approximately two and half hours) to the Bay Pines VA medical center was not feasible. See 38 C.F.R. § 17.1002 (c). The Board also finds highly probative, the efforts made by the Veteran to be transported to a VA facility as soon as possible. As detailed above, the record reflects that the Veteran did not simply elect not to go to a VA facility, but was in fact denied due to lack of a bed and transportation to the Bay Pines VA Medical Center.

The emergency services were provided in a hospital emergency department. See 38 C.F.R. § 17.1002 (a).  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment. See 38 C.F.R. § 17.1002 (d). The Veteran was financially liable to the provider of emergency treatment for that treatment. See 38 C.F.R. § 17.1002 (e).  Approximately eighty percent of the Veteran's emergency room costs were covered by Medicaid; however, as discussed above, the Court's ruling in Staab does not preclude VA from reimbursing the Veteran or paying the costs for the remaining twenty percent for which he is still liable to pay, and thus 38 C.F.R. § 17.1002 (f) is not for application.  The Veteran was not eligible for reimbursement or payment for the costs under 38 U.S.C.A. § 1728 for the emergency treatment provided. See 38 C.F.R. § 17.1002 (h).  Similarly, the record does not indicate that the Veteran is not seeking reimbursement or payment of costs for private treatment that was for an accident or work related injury; consequently, 38 C.F.R. § 17.1002 (g) is not applicable.

Accordingly, as a matter of law, entitlement to reimbursement or payment for that part of the private medical expenses, incurred at Cape Coral Hospital, in Cape Coral Florida, from November 26, 2014 to December 3, 2014, to which the Veteran remains liable to pay, is warranted.  38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002; Stabb v. McDonald, supra.

ORDER

Entitlement to reimbursement or payment for that part of the private medical expenses, incurred at Cape Coral Hospital, in Cape Coral, Florida, from November 26, 2014, to December 3, 2014, to which the Veteran remains liable to pay, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


